 
Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT is made effective as of April 10, 2012.


BETWEEN:


RESPONSE BIOMEDICAL CORPORATION (the “Company”), having an office at 1781 West
75th Avenue. Vancouver, BC, Canada V6P 6P2,
 
AND


Jeffrey L. Purvin, (the “Executive”), having a residence at
21 Sandstone, Portola Valley, CA 94028


WHEREAS:


A.
The Company wishes to employ the Executive in the position of Chief Executive
Officer and the Executive wishes to accept such employment; and



B.
The Company and the Executive have agreed to set out in writing the terms and
conditions of employment.



In consideration of the premises and the mutual agreements set forth below, the
parties agree as follows:


1.           EMPLOYMENT


1.1           Position


The Company will employ the Executive, and the Executive will serve the Company
in the position of Chief Executive Officer (“CEO”), on the terms and conditions
set out herein.  The position will be based in Vancouver, British Columbia.


1.2           Duties


The Executive will perform those business and professional duties normally or
usually associated with the position of CEO, and such other or different duties
as may from time to time be assigned to the Executive by the Company’s Board of
Directors (the “Board”), including managing and administering the day to day
operation of the Company with the following specific duties and
responsibilities:
 
a.
to provide leadership and vision to manage the Company in the best interests of
its shareholders and other stakeholders;

b.
to conduct ongoing strategic planning and establish long-term goals for the
Company;

c.
to evaluate management systems and operation;

d.
to report to the Board in a timely manner and act as a liaison between
management and the Board;



 
 
 

--------------------------------------------------------------------------------

 
 
e.
to assist the Board with policy development;

f.
to train, develop, manage and assess the performance of senior management;

g.
to serve as primary external spokesperson for the Company; and

h.
such other duties and responsibilities suitable to a CEO position as may be
assigned by the Board.



The CEO is responsible for meeting the corporate objectives of the Company as
are periodically developed by the Board in consultation with management.


The duties and responsibilities set out above do not extend, and are not to be
interpreted as extending, the obligations and liabilities of the officers beyond
those imposed by applicable law and in each case are subject to the Articles of
the Company and applicable law.


The Board may make reasonable changes to the Executive’s duties as a CEO,
without notice in accordance with its business needs, and any changes will not
constitute a breach of the terms of employment.


1.3           Term


The Executive’s employment will commence on May 1, 2012, or as soon thereafter
as the Executive is able to secure the necessary work permit to perform in the
position of CEO (the “Start Date”) and will continue until the employment is
terminated in accordance with the provisions of this Agreement (the “Term”).


1.4           Board Service


During the Term, the Executive will serve as a member of the Board, subject to
any required Board or shareholder approval.


1.5           Performance


 
During the Term the Executive will use his best efforts to:



 
(a)
well and faithfully serve the Company;



 
(b)
act in, and promote, the best interests of the Company;

 
 
(c)
devote the whole of the Executive’s working time, attention and energies to the
business and affairs of the Company;



 
(d)
comply with all terms of this Agreement and any other Agreements entered into
with the Company; and

 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)
comply with all of the Company’s policies and procedures as amended from time to
time, and any applicable regulatory requirements.



1.6           Conflict of Interest


The Executive will not act in a manner where his private interest conflicts or
could be perceived to conflict with his obligations to the Company.  The
Executive acknowledges and agrees that he is not party to any agreement that
could prevent or negatively impact or interfere with the proper and full
performance of his duties under this Agreement.  During the Term, the Executive
agrees not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board.


1.7           Representations


The Executive represents that he is unaware of any impediment that would
preclude him from being eligible to work in Canada, and that the information
provided to the Company (including information concerning qualifications and
employment history) is complete and accurate.  If these representations are
determined not to be true, complete and accurate, the Company may withdraw this
offer prior to the commencement of employment or terminate employment during the
Term. If the company determines that the Executive has deliberately made false
representations in respect of qualifications or employment history, then the
Company may terminate employment pursuant to section 3.3 of this Agreement. This
offer is contingent on the Executive obtaining and sustaining a Canadian work
VISA, and the Company and the Executive will cooperate with respect to renewal
of the Executive’s VISA, as necessary.


2.           COMPENSATION AND BENEFITS


2.1           Salary


The Company will pay the Executive an annual salary of $369,000.00 (the “Base
Salary”).  The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and will be subject to the usual, applicable
withholdings. The Executive’s salary will be subject to review and adjustments
made based upon the Company’s normal performance review practices.


2.2           Short Term Incentive


The Executive shall be eligible to participate in any incentive program that is
applicable to executives of the Company, including the Company’s Short-Term
Incentive Plan (“STI Plan”).  The Company may make changes to its incentive
programs, including the STI Plan, without notice in accordance with its business
needs, and any changes will not constitute a breach of the terms of
employment. The target annual incentive payment for the Executive under the
current STI Plan is forty percent (40%) of Base Salary for the year.  Any
incentive payment payable pursuant to this paragraph will be paid no later than
the fifteenth day of the third month of the year following the year in which it
was earned.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3           Stock Options


It will be recommended at the first meeting of the Board following the Start
Date, that the Company grant the Executive an option to purchase six million
(6,000,000) shares of the Company’s Common Stock at an exercise price per share
equal to the fair market value per share on the date of the grant (the
“Option”).  The Option will be subject to applicable regulatory and shareholder
approval and if such approval is not granted the Executive will not be entitled
to the Option.  The Option will be scheduled to vest as to 25% of the shares
subject to the Option one year after the Start Date, and as to 1/48th of the
shares subject to the Option monthly thereafter on the same day of the month as
the Start Date (and if there is no corresponding day, the last day of the
month), so that the Option will be fully vested and exercisable four (4) years
from the Start Date, subject to the Executive continuing to be a Service
Provider (as defined in the Option Plan) through the relevant vesting
dates.  The Option will be subject to the terms, definitions and provisions of
the Company's 2008 Stock Option Plan (the “Option Plan”) and the stock option
agreement by and between the Executive and the Company (the “Option Agreement”),
both of which documents are incorporated herein by reference.


As the value of any grant of stock options will be based on market value, the
Company makes no representation or guarantee that any grant of stock options
(including the Option) will attain or result in any particular value or
compensation to the Executive and the Company is not liable to the Executive for
any loss or failure to gain from the grant, retention or exercise of any stock
options (including the Option).


2.4           Group Life and Health Benefits


During the term of this Agreement and effective the Start Date, the Company will
make available to the Executive the insured life and health benefit plans
comparable to those provided to other executives of the Company (the
“Benefits”).  In addition the Company will pay up to $1500.00 per year towards a
medical and dental plan for the Executive’s son. The terms and conditions of the
Benefits (including eligibility) will be determined by the plans or policies
from time to time established or purchased by the Company.  Where any benefit is
provided through an insured plan, the liability of the Company will be limited
to paying its share of the applicable premium.  The Company may cancel or make
changes to the Benefits without notice in accordance with its business needs,
and any cancellation or changes will not constitute a breach of the terms of
employment. The Company will also pay up to $20,000.00 per year towards the
Executive’s US health benefit plan.


2.5           Vacation


The Executive shall be eligible for twenty days of vacation per year, in
accordance with the Company’s vacation policy, with the timing and duration of
specific vacations to be mutually and reasonably agreed to by the parties.


 
4

--------------------------------------------------------------------------------

 
 
2.6           Relocation


The Company will reimburse the Executive for reasonable relocation expenses
incurred by the Executive during the relocation of the Executive’s primary
residence to Vancouver, Canada up to a maximum of $59,000.00.  The Executive
will provide invoices and receipts for reimbursement of relocation expenses.


The Executive will be responsible for his own food and other living expenses, as
well as for local transportation in and around the Vancouver area.  Any taxable
reimbursement with respect to relocation will (a) be paid promptly but not later
than the last day of the calendar year following the year in which the expense
was incurred, (b) not be affected by any other expenses that are eligible for
reimbursement in any calendar year, and (c) not be subject to liquidation or
exchange for another benefit.


2.7           Expenses


The Company will reimburse the Executive for reasonable travel, entertainment or
other expenses incurred by the Executive in the furtherance of or in connection
with the performance of Executive's duties under this Agreement, in accordance
with the Company's expense reimbursement policy as in effect from time to time.


3.           TERMINATION


3.1           Termination without Just Cause


The Company may terminate the employment of the Executive without just cause by
immediately terminating employment and providing pay in lieu of notice equal to
12 months’ of the Executive’s Base Salary plus a prorated incentive payment
based on the last incentive payment made to the Executive.  The Company will
continue to pay medical and dental coverage during the 12 month severance
period.  If the Company chooses to provide the Executive with pay in lieu of
notice it shall be payable in equal monthly instalments over a period of 12
months following the date of termination, subject to section 3.2 of this
Agreement.  The notice or payment in lieu of notice required by this clause will
be the total and maximum notice or compensation to which the Executive is
entitled with respect to the termination of employment by the Company, and the
Company will have no further obligations to the Executive with respect to the
termination of employment, including any further compensation, severance pay or
damages.


3.2           Section 409A


Notwithstanding anything to the contrary in this Agreement, no severance pay or
benefits to be paid or provided to the Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Internal Revenue
Code Section 409A, and the final regulations and any guidance promulgated
thereunder or any state law equivalent (“Section 409A”) (together, the “Deferred
Payments”) will be paid or otherwise provided until the Executive has a
“separation from service” within the meaning of Section 409A.  Similarly, no
severance payable to the Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until the Executive has a “separation
from service” within the meaning of Section 409A.


 
5

--------------------------------------------------------------------------------

 
 
Any severance payments or benefits under this Agreement that would be considered
Deferred Payments will be paid on, or, in the case of instalments, will not
commence until, the 60th day following the Executive’s separation from service,
or, if later, such time as required by the next paragraph.  Except as required
by the next paragraph, any instalment payments that would have been made to the
Executive during the 60-day period immediately following the Executive’s
separation from service but for the preceding sentence will be paid to the
Executive on the 60th day following the Executive’s separation from service and
the remaining payments shall be made as provided in this Agreement.


Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of his
termination (other than due to death), then the Deferred Payments, if any, that
are payable within the first six (6) months following the Executive’s separation
from service, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of his
separation from service.  All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if the Executive dies
following his separation from service, but prior to the 6-month anniversary of
the separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment, instalment and benefit payable under this Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
 
Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of clause (i)
above.  For purposes of this Agreement, “Section 409A Limit” will mean two (2)
times the lesser of: (i) the Executive’s annualized compensation based upon the
annual rate of pay paid to the Executive during his taxable year preceding the
taxable year of his separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which the Executive’s separation from
service occurred.


The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply.  The Company and the Executive agree to work together
in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to the Executive under Section 409A.


 
6

--------------------------------------------------------------------------------

 
 
3.3           Termination for Just Cause


Notwithstanding any other provision of this Agreement, the Company may
immediately terminate the Executive’s employment at any time for just cause,
without prior notice or pay in lieu of notice or any other form of compensation,
severance pay or damages.


3.4           Resignation


The Executive may resign his employment at any time by providing the Company
with 2 weeks written notice of resignation, which notice may be waived in whole
or in part by the Company.


3.5           Directorship and Offices


Upon the termination of employment with the Company for any reason pursuant to
this section 3, the Executive will immediately resign any directorship or office
held in the Company or any parent, subsidiary or affiliated companies of the
Company and, except as provided in this Agreement, the Executive will not be
entitled to receive any written notice of termination or payment in lieu of
notice, or to receive any severance pay, damages or compensation for loss of
office or otherwise.


3.6           Benefits


The Benefits will cease on the date of resignation of employment pursuant to
this section 3.4, and the Company will have no obligation to extend the Benefits
beyond the date of resignation.  In the event the Executive is terminated under
Section 3.1, the Company will continue to pay medical and dental coverage during
the 12 month severance period.


4.           CONFIDENTIALITY AND WORK PRODUCT OWNERSHIP AGREEMENT


4.1           As a condition of employment, the Executive will enter into the
Company’s Confidentiality and Work Product Ownership Agreement (the
“Confidentiality Agreement”).


5.           RESTRICTED ACTIVITIES


5.1           Acknowledgment


The Executive acknowledges that:


 
(a)
the business of the Company is highly competitive;



 
(b)
the Executive will have access to and be entrusted with confidential information
and the Executive will be involved in, and responsible for making or
contributing to, strategic, supervisory and managerial decisions for the
Company;

 
 
7

--------------------------------------------------------------------------------

 

 
 
(c)
the scope of the role of the Executive with the Company will be such that the
confidential information the Executive will have access to, and be entrusted
with, and the decisions that the Executive be involved in and responsible for
making or contributing to, will relate to many aspects of the business of the
Company;



 
(d)
the Executive will develop important relationships with key stakeholders in the
business of the Company, including, without limitation, contractors, suppliers
and executives, such that the goodwill and viability of the Company will depend
in part on the Executive; and



 
(e)
as a result, the business of the Company would be vulnerable to the Executive
engaging in activities that are competitive with or detrimental to aspects of
the business of the Company during the Term and for a reasonable period after
the termination of the Executive’s employment for any reason.



5.2           Non-Competition


During the Term and for a period of 6 months after the termination of the
Executive’s employment for any reason the Executive will not, directly or
indirectly, engage in any undertaking or business, whether as an employee,
partner, principal, agent, consultant, or otherwise, that provides, in
competition with the Company, any products or services that are the same as or
substantially similar to the products or services offered by the Company as of
the date of termination of the Executive’s employment.


5.3           Other Restrictions


During the Term and for a period of 12 months after the termination of
employment for any reason the Executive will not, directly or indirectly:


 
(a)
contact or communicate with any Customer for the purpose of offering for sale
any products or services that are the same as or similar to those offered by the
Company;



 
(b)
solicit, divert, or take away from the Company the business of any Customer;



 
(c)
service, or otherwise enter into contractual relations with, any Customer for
the purpose of offering for sale any products or services that are the same as
or similar to those offered by the Company; or



 
(d)
solicit or encourage any employee or contractor of the Company with whom the
Executive became acquainted as a result of the Executive’s employment to
terminate their relationship with the Company,



 
8

--------------------------------------------------------------------------------

 
 
5.4           Definition of Customer


For the purposes of section 5.3 of this Agreement, “Customer” means any person
with whom the Executive became acquainted or to whom the Executive provided
products or services during the Executive’s employment with the Company, but
excluding any person with whom the Company has not done business in the two
years preceding the termination of employment.


5.5           Other Duties


The restrictions contained in this section 5 are in addition to and do not
derogate from any other duties and obligations (including fiduciary obligations)
the Executive may have to the Company under any applicable laws.


6.           GENERAL


6.1           Enforcement


The Executive’s covenants and obligations under section 5 (Restricted
Activities) are reasonable, necessary and fundamental to the protection of the
Company’s legitimate business interests, and any breach of those covenants and
obligations would result in loss and damage to the Company for which the Company
could not be adequately compensated by an award of monetary damages.  In the
event of any actual or threatened breach of any of those covenants and
obligations by the Executive, the Company will, in addition to all remedies
available to the Company at law or in equity, be entitled as a matter of right
to judicial relief by way of a restraining order, interim, interlocutory or
permanent injunction, or order for specific performance, and the Executive will
not oppose the granting of any such judicial relief and hereby waive all
defences to the strict enforcement of those covenants and obligations and such
judicial relief.


6.2           Governing Law/Courts


This Agreement and all related matters will be governed by, and construed in
accordance with, the laws of British Columbia, Canada and the federal laws of
Canada applicable therein. The Executive hereby irrevocably submits and attorns
to the non-exclusive jurisdiction of the Supreme Court of British Columbia
sitting in the City of Vancouver regarding any and all disputes arising from,
connected with or relating to this Agreement or any related matter.


6.3           Legal Advice


The Executive acknowledges that the Company recommended that the Executive
obtain independent legal advice before executing this Agreement and the
Confidentiality Agreement, and that the Executive has had the opportunity to do
so. The Company will provide reimbursement up to $10, 000.00 for the Executive
to obtain such legal counsel.  The Executive will provide invoices and receipts
for reimbursement of legal expenses.


 
9

--------------------------------------------------------------------------------

 
 
6.4           Collection and Use of Personal Information


The Executive acknowledges that the Company will collect, use and disclose
health and other personal information for employment and business related
purposes.  The Executive consents to the Company collecting, using and
disclosing personal information of the Executive for employment and business
related purposes in accordance with the privacy policy of the Company and
applicable privacy laws.


6.5           Miscellaneous


No consent or waiver by the Company to or of any breach of this Agreement by the
Executive will be effective unless in writing and signed by the Company, or
deemed or construed to be a consent to or waiver of a continuing breach or any
other breach of this Agreement by the Executive. If any provision of this
Agreement is determined to be unenforceable or invalid for any reason, then that
provision will be deemed to be severed from this Agreement and the remaining
provisions will continue in full force and effect without being impaired or
invalidated in any way, unless as a result of the severance this Agreement would
fail in its essential purpose. This Agreement will enure to the benefit of and
be binding upon the Executive and the Executive’s heirs, executors,
administrators, personal representatives and permitted assigns. This Agreement
will enure to the benefit of the Company and its successors, assigns and
licensees. The Executive will not assign this Agreement or assign or delegate
any of the Executive’s rights, duties or obligations under this Agreement
without the Company’s prior written consent, which may be withheld by the
Company in its discretion. The Company may assign this Agreement to any person.


6.6           Entire Agreement


This Agreement, the Company’s policies and procedures as amended from time to
time and the Confidentiality Agreement constitute the entire agreement between
the Executive and the Company regarding the Executive’s employment with the
Company, and supersede all previous communications, representations,
negotiations, discussions, agreements or understandings, whether oral or
written, regarding the Executive’s employment with the Company. There are no
other representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the Executive and the Company
other than as expressly set forth in this Agreement and the Confidentiality
Agreement

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first written above.
 

 
Peter A. Thompson
Executive Chairman of the Board and Interim CEO
 
 
 
 
         
 
Per:
/s/ Peter A. Thompson      
Authorized Signatory
                                            /s/ Jeffrey L. Purvin      
Jeffrey L. Purvin
 

 
 
 
11